PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,865,409
Issue Date: 5 Dec 2020
Application No. 14/343,306
Filing or 371(c) Date: 20 Jun 2014
For: METHODS FOR TAGGING DNA-ENCODED LIBRARIES

:
:    REDETERMINATION OF
:    PATENT TERM ADJUSTMENT
:	
:
:



This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed April 14, 2021, requesting the Office adjust the patent term adjustment (PTA) from 57 days to 621 days.  

The Office has re-determined the PTA to be 619 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History
	
On December 15, 2020, this patent issued with a PTA of 57 days. On April 14, 2021, patentee filed the present request for redetermination seeking 621 days of patent term adjustment, accompanied by a two-month extension of time. 


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent issued December 15, 2020, set forth a PTA of 57 days based on the following: 

A period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) of 572 days;
A period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) of 165 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) of 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay of 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) as 680 days.

572 days of A Delay + 165 days of B Delay + 0 days of C Delay - 0 days of Overlap - 680 days of Applicant Delay = 57 days.

In the present Request, patentee disagrees with the calculation of B delay and asserts patentee is entitled to a total of 349 days of B delay. Additionally, patentee disputes applicant delay totaling 394 days under 37 CFR 1.704(c)(8) for the filing of IDSs on December 26, 2017, August 24, 2018, May 21, 2019, February 14, 2020, and July 11, 2020. Patentee asserts the IDSs were accompanied by a proper statement under 37 CFR 1.704(d), and therefore, are not applicant delay under 37 CFR 1.704(c)(8). Additionally patentee notes that the Office should have assessed 14 days of applicant delay under 37 CFR 1.704(c)(8) for the submission of an IDS on May 17, 2018, after the filing of an initial response. These change would result in a period of 349 days of B delay, 300 days of applicant delay, and 621 days of total PTA (572 days of A Delay + 349 days of B Delay + 0 days of C Delay - 0 day of Overlap - 300 days of Applicant Delay). 

As further discussed below, the Office determines the correct PTA is 619 days (572 days of A Delay + 347 days of B Delay + 0 days of C Delay - 0 days of Overlap – 300 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 572 days.  


“B” Delay
  
The Office agrees with patentee that the USPTO incorrectly calculated the B-delay period; however, the Office disagrees with patentee that the correct amount of B delay is 349 day. The Office has recalculated the period of B delay pursuant to the decision of Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014). 

The Novartis decision includes “instructions” for calculating the period of “B” delay as follows, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years. 

In this patent, the length of time between application and issuance is 2476 days, which is the number of days beginning on the date of commencement (March 7, 2014) and ending on the date the patent issued (December 15, 2020).  

The time consumed by continued examination is 1032 days (930 days from the date of filing of the RCEs on September 22, 2017, and October 28, 2019, to the mailing date of the Notice of Allowance on April 8, 2020, and 102 days from the date of filing the RCE on May 26, 2020, to the mailing date of the Notice of Allowance on September 4, 2020).

The number of days beginning on the date of commencement (March 7, 2014) and ending on the date three years after the commencement date  (March 7, 2017) is 1097 days.

The result of subtracting the time consumed by continued examination (1032 days) from the length of time between application and issuance (2476 days) is 1469, which exceeds three years (1097 days) by 347 days. 

The Office will remove the period of adjustment of 165 days and enter a period of adjustment for B delay of 347 days.


“C” Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree there are no overlapping days between the “A” delay and “B” delay periods. The number of overlapping days of Office delay is 0 days.  


Applicant Delay

The Office concurs with patentee’s calculation of 300 days of applicant delay. The Office will remove the 95-day applicant delay for the filing of the December 26, 2017 IDS, the 113-day applicant delay attributed to the filing of the August 24, 2018 IDS, the 61-day applicant delay for the filing of the May 21, 2019 IDS, the 109-day applicant delay attributed to the filing of the February 14, 2020 IDS, and the 16-day applicant delay for the filing of the June 11, 2020 IDS. Additionally, the Office will enter 14 days of applicant delay for the submission of an IDS on May 17, 2018, after the filing of an initial reply under 37 CFR 1.704(c)(8).
The period of applicant delay is 300 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

572 + 347 + 0 – 0 – 300 = 619 days

Patentee’s Calculation:

572 + 349 + 0 – 0 – 300 = 621 days


Conclusion

Patentee is entitled to PTA of 619 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 572 + 347 + 0 – 0 – 300 = 619 days.  

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 619 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction